Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted upon the following stipulation:
It is hereby stipulated and agreed by and between counsel for the respective parties hereto, subject to the approval of the court, as follows:
1. That the rayon mats from Japan covered by the reappraisements specified above are articles of rayon which in all material respects is such or similar to the rayon in the articles the subject of the decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and which was appraised on the same basis, the issue herein being the same as the issue in the aforesaid case, and that the record in that case may be incorporated herein;
2. That the appraised value of the rayon mats covered by the reappraisements noted above, less any additions made by the importer by reason of the so-called *694Japanese consumption tax to meet advances by the appraiser in similar cases, represents the export value of such merchandise under the decision above stated, and that there was no higher foreign value at the time of exportation thereof;
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export value of-the rayon mats covered by said appeals to be the value found by the' appraiser, less any amounts added by the importer by reason of the so-called Japanese consumption tax to meet advances by the appraiser in similar cases. Judgment will be rendered accordingly.